     Case 1:14-cr-00041-NONE-SKO Document 155 Filed 11/23/20 Page 1 of 2


1    Carolyn D. Phillips, #103045
     Attorney-At-Law
2    P.O. Box 5622
     Fresno, California 93755-5722
3    Telephone: (559)248-9833
     Facsimile: (559) 248-9820
4
     Attorney for Defendant BRIAN CAPUTO
5

6

7

8
                                 IN THE UNITED STATES DISTRICT COURT
9
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   UNITED STATES OF AMERICA,                       Case No. 1:14-cr-41 NONE/SKO

13
             Plaintiff,                              DEFENDANT’S UNOPPOSED REQUEST TO
                                                     EXTEND THE FILING DEADLINE FOR HIS
14
             v.                                      REPLY TO THE GOVERNMENT’S
15                                                   OPPOSITION TO DECEMBER 23, 2020;
     BRIAN CAPUTO,                                   ORDER
16
             Defendant.
17   _________________________________

18
                  I, Carolyn Phillips, am court-appointed counsel for defendant Brian Caputo. I
19
     was appointed by the Court to represent Mr. Caputo in the preparation of a Motion for
20
     Compassionate Release pursuant to 18 USC § 3582(c)(1)(A). The government filed its
21
     opposition on November 3, 2020 (ECF 146), and defendant’s reply is due November 23,
22

23
                                                     1
     Case 1:14-cr-00041-NONE-SKO Document 155 Filed 11/23/20 Page 2 of 2


1    2020. On behalf of Mr. Caputo, counsel requests a thirty-day extension within which to

2    file the reply or by December 23, 2020. This request is not opposed by the government.

3          The additional thirty days are necessary for counsel to complete investigation and

4    research into the issues raised by the government’s opposition and to confer with Mr.

5    Caputo.

6

7
     Dated: November 20, 2020
8
                                                      Respectfully submitted,
9

10                                                    Carolyn D. Phillips
                                                      CAROLYN D. PHILLIPS
11                                                    Attorney for Defendant
                                                      BRIAN CAPUTO
12

13                                             ORDER

14
        IT IS SO ORDERED. Defendant’s Reply to the Government’s Opposition currently due
15
     November 23, 2020 shall be extended to December 23, 2020.
16

17
        IT IS SO ORDERED.
18
        Dated:   November 23, 2020
19                                                    UNITED STATES DISTRICT JUDGE

20

21

22

23
                                                  2
